Citation Nr: 1733996	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a chronic headache disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to September 1967 and from May 1968 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This case was previously before the Board in April 2012.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of those proceedings has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Board finds that further development is warranted before the Veteran's claims may be adjudicated.

Psychiatric disorder

First, an adequate VA examination must be obtained.  The Veteran asserts that he developed PTSD as the result of an in-service experience, namely discovering three crosses burning in the yard outside of his barracks.  The Veteran's service treatment records (STRs) reflect that he reported experiencing psychiatric symptoms during his second period of service.  Additionally, when completing his separation medical history report at the termination of his second period of active service, the Veteran reported nervous trouble.  The Veteran's Social Security Administration (SSA) records include records relating to a work-related injury in 1988, during which the Veteran sustained a closed head traumatic brain injury and injuries to his cervical and lumbar spine.  As such, the record reflects that the Veteran reported experiencing a traumatic event during service, namely discovering burning crosses on his barracks lawn, and that he reported psychiatric symptoms during service. However, the record also reflects that the Veteran experienced a traumatic event after service, namely an accident in which he sustained a traumatic brain injury and spinal injuries.  A private April 2013 opinion report included a diagnosis of PTSD related to the alleged in-service stressors.  VA examinations in 2014 and 2016 indicate that the criteria for PTSD were not met.  Each of these opinions, however, found that there was no history of traumatic brain injury, contrary to the medical records.  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion and review of the claims file does not automatically render an opinion persuasive.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Thus, an opinion must be obtained that considers the work-related injuries.

Additionally, the 2016 VA examiner diagnosed depressive disorder and opined that it was not related to service.  The examiner, however, provided no supporting explanation.  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Such a supporting explanation must be obtained on remand.

Second, remand is required to obtain compliance with the 2012 Board remand.  The Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.  In that remand, the Board directed the RO to attempt to obtain any mental health treatment records, which are sometimes kept separately from the regular STRs, as well as inpatient records.  In August 2013, the RO requested inpatient records only.  Accordingly, this matter is again remanded for the requested development.  

Headaches

Remand is required for an adequate examination.  Where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service solely on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Veteran's STRs reflect that he reported experiencing headaches during service.  In June 1967 during his first period of service, he sought treatment for a headache and cold symptoms, and in October 1969 during his second period of service, the Veteran twice sought treatment for persistent headaches.  The Veteran has indicated that he has had headaches off and on since service.  Although a September 2016 VA examination was conducted, it did not considering the Veteran's lay statements.  Accordingly, the Veteran should be afforded an additional VA headaches examination.

Hypertension

Remand is required for an adequate examination.  Where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service solely on the absence of in-service corroborating medical records.  Dalton, 21 Vet. App. at 39-40.  The Veteran has indicated that his high blood pressure had been initially "triggered" by in-service events related to his mental health.  Although a September 2016 VA examination was conducted, the examiner did not consider this theory and relied solely on the lack of objective documentation of hypertension in the STRs.  Accordingly, the Veteran should be afforded an additional VA hypertension examination.

TDIU

Remand is required regarding the claim of entitlement to TDIU as it is inextricably intertwined with the claims for service connection.   Issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Submit a request to the National Personnel Records Center for any outpatient military psychiatric treatment records or the Veteran's mental health jacket that may be held separately from the Veteran's other service treatment records.  If the National Personnel Records Center requires that the facility where the Veteran received such treatment be identified, then this information should be requested from the Veteran.  All efforts to locate the records must be documented in the claims folder and the Veteran notified accordingly.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after October 14, 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination by an examiner who has not previously examined the Veteran, if possible.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit from the Veteran a detailed history of the alleged in-service events and the Veteran's post-service medical and psychiatric history.  An explanation for all opinions expressed must be provided.  

First, the examiner must opine whether it is at least as likely as not (probability of 50 percent of more) that depressive disorder, anxiety, and/or PTSD if diagnosed, had its onset during or is otherwise related to the Veteran's service.  If the Veteran is diagnosed with PTSD, the examiner must identify the stressor that serves as the basis for the diagnosis.  The examiner must utilize the DSM-IV rather than DSM-5 in making these determinations.

Second, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that depressive disorder, anxiety, and/or PTSD is (1) proximately due to or the result of the service-connected residuals of cold injury to the feet, or (2) was aggravated by service-connected residuals of cold injury to the feet.

The examiner must address the following:  1) an August 1969 STR; 2) the service separation examination noting nervous trouble; 3) the lay and buddy statements regarding the burning crosses incident; 4) SSA medical records indicating work-related injuries in 1986 and 1988 with resulting depression and PTSD; 5) an April 2009 VA psychiatric evaluation; 6) the April 2013 private psychiatric evaluation report; and 7) the 2016 VA mental disorders examination.  

5.  After any additional records are associated with the claims file, and after the psychiatric examination has been conducted and the report associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his headaches.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit from the Veteran a detailed history of the alleged in-service events and the Veteran's post-service medical history.  An explanation for all opinions expressed must be provided.  

First, the examiner must opine whether it is at least as likely as not (probability of 50 percent of more) that the current headaches disorder had its onset during service or within one year thereafter, or is otherwise related to the Veteran's service.  The examiner must specifically address the following:  1) the Veteran's competent and credible report of experiencing headaches continually since service; 2) the June 2014 VA examination report; and 3) the 2016 VA examination report.  

Second, if and only if, it is determined that the Veteran has a psychiatric disorder related to service, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the headaches disorder is (1) proximately due to or the result of the service-connected psychiatry disability, or (2) was aggravated by service-connected psychiatric disability.  

6.  After any additional records are associated with the claims file, and after the psychiatric examination has been conducted and the report associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hypertension.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit from the Veteran a detailed history of the alleged in-service events and the Veteran's post-service medical history.  An explanation for all opinions expressed must be provided.  

First, the examiner must opine whether it is at least as likely as not (probability of 50 percent of more) that the hypertension had its onset during service or within one year thereafter, or is otherwise related to the Veteran's service.  The examiner must specifically address the following:  1) the Veteran's report of experiencing hypertension continually since service; 2) the Veteran's theory that the in-service stressor of burning crosses on his law triggered the onset of his hypertension; 3) the June 2014 VA examination report; and 4) the 2016 VA examination report.

Second, if and only if, it is determined that the Veteran has a psychiatric disorder related to service, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the hypertension is (1) proximately due to or the result of the service-connected psychiatry disability, or (2) was aggravated by service-connected psychiatric disability.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include a vocational assessment if any of the claims on appeal are granted, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




